 

Uw ried iat és Q ‘s#hdes (aud t
EMS tans Dis teeot BC Uléseans ry

 

 

 

Hep mb Wledipm Miph SAIN ; Alatkies OF Matra fig Mahan
elo hand Lhe Caption OF ;
Blaruiterh, Sh é Yaupisutt Addie He flamé

 

OE SHE Sanit dae Belrautand.
Vv
(rsd Mé., PUVWISYE- 15.0.
¢ lnk OPP kk Midten,
Whatkrns, dimih, pad Msperh-
nds. Panirdee ou kf ok @ wh fe] /

Neetaidaats

Alow Came, Markt [keman ll. beghsiaws, A Seats frei Sone
Ap DitHlingy ial Vhis matted PED Diy leleh aeif Launcs eb, OE Mecdssuintl
gute 1909), Sed@ Cah, pnd bf His pd Endeg well Mace fed
dois Sy mele Ye disteeret towed Bt DY Here, pipet, nnd 4 & mopldee
¥o be Aeheeaved by the histeiet CAcidl $8 Ringne VAS Mewdurd L io/
Aad rma Hs Pathos :

1). Kauded dike wilty; HE ADS Ebbds Plawrd eal, eed aarti
, f c - 4 to \
Alamid fs Hird Ope iM FE J sada Lhehdierf Wha feaural be Phdtebe-
(EA Wh &end hifshran atid aA ekrertad Medsen/ te igemeatt (ERE Na.
fie 4) :

I She rolewtty oF $hd MeUbenl peakidéed hasugh Melwauli re

Cow bf Sart in B $4) Yo Plamure's b j HK tacys bs ese /
Fr LEX Dusan? 40 Wis. den. § 14.85- 34 (Adds chant 1) ©

Case 2:19-cv-01547-LA Filed 05/27/20 Page 1of2 Document.15
 

Pree Gt ational ty Aan barisd Camp. Caabrant
vd Wles. Fade Ala. AMG bY (3d9+ (54

3) tal nddcbiand, On Adirl Al, IA, Faltauting Yh& SAecca-

Hg OF Beghshawd bdwaurd, be Arsthondt Caueer Aad sad Mejwa-

LUKE (boca af Skil Caddeakianid OAM Us PUM, latHornls, ANel
inith ‘ |

Wheeeaek, Miahsbnri ppaa/4 | aed
dl a anys } Yk CL MING fila & OME if/) & € (yd BAG At té ad Ain Lala’, cil
Hae Iisa ball INAS Lane Gas ALOIS FA VER bhi sup Ys
J - PETS 3 Lh ¥ OEE LF

BOE dil bi EMEA WES Heit duh Wintel
‘.

ra)
bd Sous cd OA Ais Dot fae We OF Lag, Sb be, rae lye
af ‘

th aL S peal Jed. Wiles
Mh MM fal ’ f

 

oy

 
 

 

Fille, Sale et LAA So
“i mpl “

tfge— Z ao
easy bof / Sues § -

lAlivegaucn/ Cann te dana alot Aedeanl

f

ity po td fica, G owiy aa i

Mind Of hee BOL OS)
ay

lf Bee gl lal (basin S344 AEST.

Case 2:19-cv-01547-LA Filed 05/27/20 Page 2 of 2 Document 15
